Case 17-16965-amc        Doc 52    Filed 12/10/18 Entered 12/10/18 14:36:11            Desc Main
                                   Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 17-16965-amc
Carol A. Merchiore                      : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A. as successor by  : Date and Time of Hearing
merger to Wachovia Bank, N.A.           : Place of Hearing
                               Movant, : January 8, 2019 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Carol A. Merchiore                      : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                           Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

      Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A. has filed a
Motion for Relief from Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before December 25, 2018, you or
      your attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                 Clerk, U.S. Bankruptcy Court
                                     U.S. Bankruptcy Court
                                        900 Market Street
                                    Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:

United States Trustee
Office of the U.S. Trustee



17-040047_EJS1
Case 17-16965-amc       Doc 52    Filed 12/10/18 Entered 12/10/18 14:36:11           Desc Main
                                  Document     Page 2 of 4


833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Ashely M. Chan
      on January 8, 2019 at 11:00 a.m. in U.S. Bankruptcy Court, 900 Market Street,
      Courtroom #5, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.
        12/10/18
DATE: _______________________




17-040047_EJS1
Case 17-16965-amc        Doc 52     Filed 12/10/18 Entered 12/10/18 14:36:11            Desc Main
                                    Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 17-16965-amc
Carol A. Merchiore                      : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A. as successor by  : Date and Time of Hearing
merger to Wachovia Bank, N.A.           : Place of Hearing
                               Movant, : January 8, 2019 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Carol A. Merchiore                      : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                           Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Carol A. Merchiore, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com
                                                                                         10
The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
2018:

   Carol A. Merchiore, 28 Hillcroft Road, Feasterville Trevose, PA 19053

   Carol A. Merchiore, 28 Hillcroft Rd, Langhorne, PA 19053

        12/10/18
DATE: ______________________
                                                        /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)


17-040047_EJS1
Case 17-16965-amc   Doc 52   Filed 12/10/18 Entered 12/10/18 14:36:11      Desc Main
                             Document     Page 4 of 4


                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




17-040047_EJS1
